PER CURIAM.
By petition for a writ of certiorari, we have for review a decision of the District Court of Appeal, Third District, in Washington Avenue Food Center, Inc. v. Modlin et al., Fla.App., 178 So.2d 596. Jurisdiction is laid with the contention that the cited decision conflicts with the opinion of this Court in Slavin v. Kay, Fla., 108 So.2d 462.
The factual background is adequately delineated in the opinion of the District Court under review. We find that the jurisdictional conflict of decisions is present. In our opinion in Mai Kai, Inc. et al. v. Colucci et al., 205 So.2d 291, opinion filed 29th day of November, 1967, we have announced our adherence to our decision in Slavin v. Kay, supra. On the authority of Mai Kai, Inc., the decision of the District Court now under review is quashed, and the cause is remanded to the District Court of Appeal, Third District, for disposal consistent with this opinion and our opinion in Mai Kai, Inc. v. Colucci, supra.
It is so ordered.
CALDWELL, C. J., and THOMAS, DREW and THORNAL, JJ., concur.
ROBERTS, J., concurs specially with opinion.
ERVIN, J., dissents with opinion.
WHITE, Jos. S., Circuit Judge (Retired) dissents with opinion.